DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the Amendment filed on 10/31/2022. 
Claims 1-5 and 8-9 are presented for further examination
Response to Arguments
Applicant's argument in page 8 appears to concern that Marukame does not teach “the first memory is configured to store a key and an address of the second memory, the value corresponding to the key is stored at the address of the second memory… where the address of the first memory is stored is same as the address of the second memory where the value corresponding to the key is stored” because Applicant argues that “Marukame, in its entirety, does not describe that an address of the P2L/P2K table 132c where the address of the K2P table 132 b is stored is same as an address of the KVS data block 133 where a value corresponding to a key is stored, where the key is stored in the K2P table 132 b.” 
The examiner respectfully disagrees and submit that:
as shown in Fig. 7, the value /contents 1/ is stored in address 0x02b2_c720 {address of the second memory}, the address 0x02b2_c720 is same as the address, 0x02b2_c720, in K2P table entry #241 {address of the first memory}.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Marukame et al. (US 2013/0250686; hereinafter Marukame).
Regarding independent claim 1, Marukame teaches A storage apparatus (Figs. 1, 7; [0145]-[0150]) of an associative array type (claim 16, a first storage unit configured to include a block that stores a key, a value associated with the key, a key address generated on the basis of the key and address information in which the key address and a physical address of the value are associated with each other) comprising: 
a first memory (Fig. 1, K2P table 132b; claim 1, a key address generated on the basis of the key and address information in which the key address and a physical address of the value are associated with each other); 
a second memory configured to store a value (Fig. 1, KVS data block 133; 
[0064]-[0065], The KVS data block 133 {second memory} represents a block in which KVS data are stored… The KVS data block 133 stores KVS data extracted from real data, for example. As will be described data, a physical address of a value associated with a key can be specified by using the K2P table 132 b. Thus, KVS data only need to contain at least a value and need not contain a key); and a third memory (Fig. 1, P2K table 132c), 
wherein the first memory is configured to store a key and an address of the second memory, the value corresponds to the key (Fig. 1, K2P table 132b; claim 1, a key address generated on the basis of the key and address information in which the key address and a physical address of the value are associated with each other), 
the value corresponding to the key is stored at the address of the second memory 
[0064]-[0065], The KVS data block 133 { second memory } represents a block in which KVS data are stored… The KVS data block 133 stores KVS data extracted from real data, for example. As will be described data, a physical address of a value associated with a key can be specified by using the K2P table 132 b. Thus, KVS data only need to contain at least a value and need not contain a key), 
[[and]] the third memory is configured to store at an address of the third memory
an address of the first memory (Fig. 1, P2K table 132c {third memory}; Fig. 9), 
the key corresponding to the value stored in the second memory is stored at the address of the first memory (as shown in Fig. 7, the value /contents 1/ corresponding to key “Blue” / is stored in address 0x02b2_c720 {address in second memory}, the address 0x02b2_c720 is same as the address 0x02b2_c720 in K2P table entry #241 {first memory}), and the address of the third memory ([0139], physical pages of KVS data are also managed by using the P2K table {third memory} that is a reverse lookup table of the K2P table 132 b {first memory})
where the address of the first memory is stored is same as the address of the second memory where the value corresponding to the key is stored (as shown in Fig. 7, the value /contents 1/ is stored in address 0x02b2_c720 {address of the second memory}, the address 0x02b2_c720 is same as the address, 0x02b2_c720, in K2P table entry #241 {address of the first memory}).
Regarding independent claim(s) 8, Marukame teaches An information processing apparatus, comprising: … (claim 16, An information processing system; Figs. 1, 7).
Regarding claim(s) 2, Marukame further teaches wherein the first memory is further configured to store a flag that indicates whether or not the key has been registered ([0150], If the key address is not found in the K2P table 132 b in step S103 (No in step S103), the writing unit 115 adds the value to a physical page at an available physical address (step S110). The writing unit 115 registers the key and the physical address of the value in association with each other in the K2P table 132 b (step S111). The writing unit 115 registers the used physical address in the P2K table (step S112)).
Regarding claim(s) 3, Marukame further teaches wherein the address of the first memory at which the key is stored in the first memory is based on the key and a hash function ([0087]-[0090]; [0054], Convert a key to a fixed-length data by a hash function or the like and translate the fixed-length data to an address of an available memory to obtain a fixed-length address. Set the fixed-length address resulting from the translation to a key address).
Regarding claim(s) 4, Marukame further teaches wherein the address of the first memory at which the key is stored in the first memory is based on an open addressing method ([0130], combining two or more methods for converting arbitrary-length data to fixed-length data. For example, when a key address is to be converted to one with a length of 32 bits, a method of generating a part corresponding to 16 bits by a hash function, expressing the remaining 16 bits by binary data obtained by converting the key itself with an ASCII code or the like, and combining the 16-bit data can be used. Since the first half 16-bit value is a random value but the second half 16-bit value is derived from the original data, the probability of key collision can be made as low as possible; [0181],  two hash functions are used. When values are converted using different hash functions, the probability that resulting hash values become different will be higher even for values that collide when only one has function is used).
Regarding claim(s) 9, Marukame further teaches wherein the first memory includes a pointer region, wherein the pointer region includes the address of the second memory where the value corresponding to the key is stored (
as shown in Fig. 7, the address region in K2P table corresponds to Applicant’s {pointer region} because the address, 0x02b2_c720, in K2P table entry #241 {address of the first memory} includes the address, 0x02b2_c720, that is the address of the second memory storing the value /contents 1/).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marukame et al. (US 2013/0250686; hereinafter Marukame) in view of Blott et al. (US 2015/0160862; hereinafter Blott).
Regarding claim(s) 5, Marukame further teaches wherein …a memory of the second memory includes a DRAM ([0072], the device controller 110 can use the second memory block, the device controller 110 can read the KVS data in the storage unit 130 out into the second memory block and refer to the read KVS data… the second memory block is a volatile DRAM). However, Marukame does not explicitly teach storing hash tables in SRAM.
In an analogous art of key-value association table, Blott teaches storing hash tables in SRAM as shown in [0028], A hash table memory interface 111 enables accessing a hash memory, which may be a SRAM.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Marukame and Blott before them, to store hash tables in SRAM because hash tables (e.g., first memory and the third memory) are smaller than the KVS and the hash tables need to be processed at high speed and because SRAM is more expensive but has lower latency than DRAM. Thus, the combination of Marukame and Blott teaches wherein each of the first memory and the third memory includes an SRAM and a memory of the second memory includes a DRAM.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 10 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIM VO can be reached on (571)272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138